DETAILED ACTION
This Office Action is in response to communications filed 12/01/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended claims 1-3, 5, 6, 10-13, 15, 16, 20, and 25-32. 
Claims 1-3, 5, 6, 10-13, 15, 16, 20, 25-32 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 6, 10-13, 15, 16, 20, 25-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent Claim 1 recites: receiving, by a schedule generator processor, input identifying an first initial ratecard percentage, a first initial scaling factor, a second initial ratecard percentage, a second initial scaling factor, and advertising campaign constraints, wherein the first and second initial ratecard percentages and the first and second initial scaling factors are associated with a seller that has advertisement placement inventory, and wherein the advertising campaign constraints include a maximum spending constraint, a number of advertising target impressions, a first budget percentage to be spent for a portion of the advertisement placement inventory corresponding to a particular content provider, and a second budget percentage to be spent during a particular time period; scaling, by the schedule generator processor, the first initial ratecard percentage up to produce a plurality of modified ratecard percentages, wherein the scaling of the first initial ratecard percentage up is based on the first 
Under the broadest reasonable interpretation, the limitations of the claim are directed to “certain methods of organizing human activities” such as in the form of advertising, marketing, and 
This judicial exception is not integrated into a practical application.  Additional elements recited by the claim include: a “schedule generator processor” which is the software or computing device that is performing the steps.  It should be noted that the “schedule generator processor” can be interpreted as being software only, hardware only, or software being executed on a computer (note: the specification never uses the term “schedule generator processor” it only uses the term “schedule generator,” which based on the wording, appears to refer to software, and later on in the specification simply and very generically states that the software may be implemented by a “processor”). The steps of the independent claim also includes the additional element: “user interface” to receive selection data, which is just software.  There are no other elements/limitations considered to be an additional element in independent 1.  The recited additional elements are recited at a high-level of generality (i.e. as a generic ”computer processor,” “computer program instructions,” and “computer-readable medium”), and basic generic computer features.  The additional elements of the claim are merely generic computer components and generic computer features, which serve to do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Furthermore, the claims recite steps that may be performed by a human using the mind or pen and paper (automating mental tasks), and the steps are merely identifying data, scaling data, and selecting data (receiving, processing, and storing data; electronic recordkeeping; and receiving or transmitting data over a network).  (See Alice, Benson, Bancorp, Cybersource, Ultramercial, buySAFE, and Cyberfone).  In addition, it has also been held that steps such as arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (See Versata; See also MPEP 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements here amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
With respect to dependent claims 2, 3, 5, 6, 10 the limitations are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Further, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis for the independent claim above.
Independent Claim 1, and dependent claims 2, 3, 5, 6, 10 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Alice Corp. establishes that the same analysis should be used for all categories of claims (e.g., product and process claims), whereas prior guidance applied a different analysis to product claims involving abstract ideas (relying on tangibility in MPEP 2106(II)(A)) than to process claims (Bilski guidance).
Claims 11-13, 15, 16, 20, 29 are rejected under 35 U.S.C. 101 for substantially the same reasons as claims 1-3, 5, 6, 10 above. The system of independent claim 11 recites “A system comprising at least one non-transitory computer-readable medium having computer program instructions stored thereon, 
The limitations of dependent claims 12, 13, 15, 16, 20, 29 are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Further, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis above.
Independent claim 11, and dependent claims 12, 13, 15, 16, 20, 29 are therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.
Claims 25-32 are rejected under 35 U.S.C. 101 for substantially the same reasons as claims 1-3, 5, 6, 10 above. The medium of independent claim 25 recites “A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising…".  It is clear that claim 25 is just the medium embodiment of the method of claim 1 and nothing significantly more.  The medium at best describes an environment in which to carry out the abstract idea. There are no other elements/limitations considered to be an additional element in independent claim 25, other than those discussed under claim 1 above.
The limitations of dependent claims 26-32 are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Further, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis above.
Independent claim 25, and dependent claims 26-32 are therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.


Response to Arguments
Applicant's arguments filed 6/10/2021 have been fully considered but they are not persuasive.
With regards to Applicant’s arguments pertaining to the previous §101 rejections:
Applicant’s main arguments appear to be predicated, at least mostly, on the newly amended claim language with now uses the term “schedule generator processor.”  However, this does not really help or change the analysis that was already previously brought up (and in some ways, may actually be even worse than just reciting “computer processor” as it had been).  This is because “schedule generator processor” is not defined in the specification, and does not appear to be anything more than just potentially a generic computer/processor that is executing the claimed concept.  The word “potentially” is used there because, in fact, “schedule generator processor” might not even actually mean hardware. For instance, the specification uses the term “schedule generator” (without processor) numerous times, and in that use appears to simply just refer to the software concept of the invention.  So it could potentially be the software that processors the schedule generator.  But more over, the rest of the limitations are just describing steps that are essentially human activities and things that humans can perform using the mind or by pen and paper. Ultimately, Applicant is just taking these concepts, which humans can and already do, and is simply applying it to a general computer environment by implementing the concept with generic computers and/or computer components in a generic manner.  
Applicant also makes some arguments specifically with respect to some of the dependent claims.  These arguments are similar to the above argument in that they are also just arbitrarily reciting generic computer devices and generic computer functions.  For instance, terms like “smartphone” and “laptop” computer are used to perform functions such as “transmitting, to a smartphone, at least one advertisement…” and “transmitting, to a laptop computer, the at least one advertisement…”.  Similar to the above, these limitations are just reciting generic computers, computing devices, and/or computer components which are performing generic computer functions.
In addition, one of Applicant’s first arguments stated that “the Office Action has failed to look at the claims as a whole.”  Just to be clear, that is not accurate.  Examiner has considered and examined the limitations of the claim both individually and as a whole ordered combination.
Finally, it should be noted that the §101 rejection analysis above has been modified and updated.  This was to address the newly amended added limitations as well as to further explain some points.  However, in general, the overall rationale is essentially the same.  This is because even though the claims added newly claimed limitations, these new limitations essentially have the same issues as the previously claimed limitations.  Basically, in short, the claims are reciting limitations that are articulating steps that a human can perform in the mind or by pen and paper, without any kind of computer technology, but simply reciting that a generic computer is implementing them using nothing more than generic computer functions. So while the newly amended limitations are new, they are problematic for essentially the same reasons.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Killoh		US 20140351028 A1
Denslow 	US 20150039395 A1

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286.  The examiner can normally be reached on Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G REINHARDT/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682